COOK, Circuit Judge.
Michigan state prisoner Michael George seeks relief under 28 U.S.C. § 2254, challenging his jury trial convictions for first-degree murder, insurance fraud, false pretenses, and possession of a firearm during the commission of a felony. He alleges in part that there was insufficient evidence at trial to prove that he committed the crimes. The district court denied his petition, but granted a certificate of appeala-bility on his sufficiency-of-the-evidence claim. We have evaluated this claim in light of the record, governing law, and parties’ briefs-. We find that the district court opinion on this issue expresses our view and that the issuance of a detailed opinion by this court would be duplicative and serve no useful purpose. Accordingly, we AFFIRM the district court’s judgment denying George’s § 2254 sufficiency-of-the-evidence claim for the reasons stated in that court’s July 22, 2016 order.